GANEY, District Judge.
The only question here involved concerns the following interrogatory, to which the defendant objects:
“14. State the names and addresses and job classifications of plaintiff’s fellow crew or gang workers, if any, who were working with the plaintiff at the time of the accident. State where each stood in relation to the plaintiff, what each was doing at the time of the accident and what part, if any, each played in the event.”
This court follows the latest ruling made on July 31, 1954 by Judge Follmer in this district in which the identical objection to the identical interrogatory was sustained by him. Wehler v. P. R. R., C.A. 15, 405; McCullough v. Cambria Indiana R. R. Co., C.A. 15, 505.
Accordingly, the defendant’s objection to the interrogatory is sustained.